DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 06/28/2022 regarding claims 1-30 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Note: Even though applicant does not argue whether or not the previously applied prior art Si (US PG Pub. No. 2020/0322807) addresses the added limitation(s) in the respective independent claims, examiner is still applying this prior art (i.e. Si) as a new ground of rejection since there are other sections of the prior art addressing the added limitation(s).


Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claim(s) 1, 2, 5-7, 16, 17, 20-22, 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (WO 2020/030185) in view of Si (US PG Pub. No. 2020/0322807).
As per claim 1:
Tsai teaches a method of wireless communication performed by a user equipment (UE) (see paragraph [0007], teaches a method implemented by UE for detecting a discovery reference signal on an unlicensed carrier), comprising:
receiving information indicating a timing configuration for synchronization signal block (SSB) candidate positions of a discovery reference signal (DRS) window (see paragraphs [00106]-[00107], teaches the base station 1102 may indicate to the UE through signaling one or more pieces of information regarding the respective DRSs such as time offsets between a transmission opportunity window start and a DRS start due to LBT (examiner is reading the timing offsets such as 1420-1 and 1420-2, i.e. the starting positions of the DRSs 1414-1 and 1414-2 as said candidate positions of the DRS as illustrated in figure 14); DRS duration (construed as said DRS window), number of SS/PBCH blocks contained by DRS; number of SS/PBCH block burst sets contained by DRS, etc.), wherein the DRS window is within an unlicensed millimeter wave (mmW) band (see Figure 13, shows a DRS 1314 occupies a given unlicensed carrier 1380. Figure 1 and paragraphs [0035], [0036] disclose both AP and Wi-Fi STAs may operate in unlicensed frequency spectrum. Furthermore, gNB may operate in millimeter wave (mmW) frequencies in communication with UE, please see paragraph [0037]), …;
and scanning for the SSB in accordance with the timing configuration (see paragraph [00109], based on the information received through signaling from the base station 102, and optionally, SSB information obtained through the respective DRS 1414-1 and 1414-2, the UE 104 can determine the location (e.g. slot number and symbol period number) of the received DRS 1414-1 and the DRS 1414-2 in the transmission opportunity windows 1408-1 and 1408-2 respectively. Once the UE receives, the indication in an RRC message carried by the DRS 141402 (for example), the UE may determine the order of the SSBs numbered as 2, 3, 4, 5, 6, 7, 0 and 1 in that order, please see paragraph [00110]).
Even though Tsai discloses a wraparound scheme (i.e. indices of the SSBs in the first SSB burst set indicated by the DRS are cyclically-wrapping ordered, please see paragraph [00119] for example), the prior art does not explicitly disclose:
and wherein the timing configuration provides for a quasi-colocation of SSBs within the DRS window based at least in part on a wraparound scheme.
Si teaches and wherein the timing configuration provides for a quasi-colocation of SSBs within the DRS window based at least in part on a wraparound scheme (paragraph [0171], explicitly states: “Potentially actually transmitted SS/PBCH block(s) within a DRS transmission window are selected from the candidate SS/PBCH blocks within the DRS transmission window, according to the indication of actually transmitted SS/PBCH blocks (e.g., ssb-PositionsInBrst in RMSI and/or RRC) and the wrapped-around modulo value (e.g., QCL assumption indicated by PBCH or RMSI)”. In other words, the indication information enables the UE to assume the potentially actually transmitted SS/PBCH blocks within the DRS transmission window with QCL assumption, please see paragraph [0171]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of the indication information to the UE (as disclosed in Si) into Tsai, as a way of enabling the UE to determine whether or not the potentially transmitted SS/PBCH blocks(s) within the DRS window have a quasi-colocation assumption (please see paragraph [0172] of Si).

As per claim 2:
Tsai in view of Si teaches the method of claim 1.
Tsai does not teach wherein the information indicating the timing configuration comprises:
a non-least significant bit of an SSB subcarrier offset parameter,
one or more bits of a control channel configuration parameter,
one or more bits of an extension of the control channel configuration parameter, or
a combination thereof.
Si teaches wherein the information indicating the timing configuration comprises:
a non-least significant bit of an SSB subcarrier offset parameter (Note: Limitation is recited in alternate form and thus not addressed by the prior art),
one or more bits of a control channel configuration parameter (see paragraph [0171], the indication information could be a bitmap with the first Q bits indicating the actually transmitted SS/PBCH blocks repeated until the end of the DRS transmission window),
one or more bits of an extension of the control channel configuration parameter (Note: Limitation is recited in alternate form and thus not addressed by the prior art), or
a combination thereof (Note: Limitation is recited in alternate form and thus not addressed by the prior art).
Same rationale a provided for claim 1.
As per claim 5:
Tsai in view of Si teaches the method of claim 1, wherein a repetition of the SSBs occurs every M candidate positions, and wherein there are more than M candidate positions in the DRS window (Tsai, see Figure 13, DRS 1314 comprise of SSB1 to SSB4 occupying respective time slots. Furthermore, the DRS 1314 also carries RACH parameters 1316 and LBT parameters 1318 also occupying other time slots).
As per claim 6:
Tsai in view of Si teaches the method of claim 1, wherein a set of SSBs transmitted in the DRS window are located at candidate positions starting after an earliest candidate position of the DRS window (Tsai, see Figure 14, paragraphs [00103], [00104], right after offset 1420-1, discovery reference signal 1414-1 is transmitted comprising of SSB burst set of 8 SSBs. The DRS 1414-1 occupies a duration equal to 8 SSBs, please see paragraph [00104]. Similar configuration also applies to second DRS 1414-2).
As per claim 7:
Tsai in view of Si teaches the method of claim 1, wherein the DRS window is a first DRS window of a plurality of DRS windows (Tsai, see Figure 14, first DRS 1414-1 occupies a duration equal to 8 SSBs, i.e. SSBs indexed as 3, 4, 5, 6, 7, 0, 1 and 2 whilst the second DRS 1414-2 occupies a duration equals 8 SSBs, i.e. SSBs index as 2, 3, 4, 5, 6, 7, 0 and 1. Note: Examiner is reading said 8 SSBs of the first and second DRSs 1414-1 and 1414-2 respectively as said plurality of DRS windows),
and wherein respective subsets of SSBs, of a set of SSBs of a DRS transmission, are transmitted in the plurality of DRS windows (Tsai, as explained earlier in Figure 14, first DRS 1414-1 comprise of 8 SSBs index as 3, 4, 5, 6, 7, 0, 1 and 2 whilst the second DRS 1414-2 occupies a duration equals 8 SSBs indexed as 2, 3, 4, 5, 6, 7, 0 and 1),
and wherein the wraparound scheme indicates wraparound candidate positions in the plurality of DRS windows (Tsai, paragraph [00124] explicitly states: “In certain configurations, the indices of the synchronization signal blocks in the first SSB burst set are cyclically wrapped ordered”. For example, as shown in figure 14, for the first DRS 1414-1, the 8 SSBs are indexed as 3, 4, 5, 6, 7 and then returned as 0, 1 and 2 and thus wrapped around scheme. Similarly, the second DRS 1414-2 (as illustrated in figure 14), the 8 SSBs are indexed as 2, 3, 4, 5, 6, 7 and then returned as 0 and 1 and thus another wrapped around scheme).
As per claim 16:
Tsai teaches a user equipment (UE) for wireless communication (see Figure 6, paragraph [0061], UE 650), comprising:
a memory (see Figure 6, memory 660);
and one or more processors coupled to the memory (see Figure 6, TX and receive processors 668 and 656 respectively coupled to memory 660 via controller /processor 659), the one or more processors configured to:
receive information indicating a timing configuration for synchronization signal block (SSB) candidate positions of a discovery reference signal (DRS) window (see paragraphs [00106]-[00107], teaches the base station 1102 may indicate to the UE through signaling one or more pieces of information regarding the respective DRSs such as time offsets between a transmission opportunity window start and a DRS start due to LBT (examiner is reading the timing offsets such as 1420-1 and 1420-2, i.e. the starting positions of the DRSs 1414-1 and 1414-2 as said candidate positions of the DRS as illustrated in figure 14); DRS duration (construed as said DRS window), number of SS/PBCH blocks contained by DRS; number of SS/PBCH block burst sets contained by DRS, etc.), wherein the DRS window is within an unlicensed millimeter wave (mmW) band (see Figure 13, shows a DRS 1314 occupies a given unlicensed carrier 1380. Figure 1 and paragraphs [0035], [0036] disclose both AP and Wi-Fi STAs may operate in unlicensed frequency spectrum. Furthermore, gNB may operate in millimeter wave (mmW) frequencies in communication with UE, please see paragraph [0037]), …;
and scan for at least one of the SSBs in accordance with the timing configuration (see paragraph [00109], based on the information received through signaling from the base station 102, and optionally, SSB information obtained through the respective DRS 1414-1 and 1414-2, the UE 104 can determine the location (e.g. slot number and symbol period number) of the received DRS 1414-1 and the DRS 1414-2 in the transmission opportunity windows 1408-1 and 1408-2 respectively. Once the UE receives, the indication in an RRC message carried by the DRS 141402 (for example), the UE may determine the order of the SSBs numbered as 2, 3, 4, 5, 6, 7, 0 and 1 in that order, please see paragraph [00110]).
Even though Tsai discloses a wraparound scheme (i.e. indices of the SSBs in the first SSB burst set indicated by the DRS are cyclically-wrapping ordered, please see paragraph [00119] for example), the prior art does not explicitly disclose:
and wherein the timing configuration provides for a quasi-colocation of SSBs within the DRS window based at least in part on a wraparound scheme.
Si teaches and wherein the timing configuration provides for a quasi-colocation of SSBs within the DRS window based at least in part on a wraparound scheme (paragraph [0171], explicitly states: “Potentially actually transmitted SS/PBCH block(s) within a DRS transmission window are selected from the candidate SS/PBCH blocks within the DRS transmission window, according to the indication of actually transmitted SS/PBCH blocks (e.g., ssb-PositionsInBrst in RMSI and/or RRC) and the wrapped-around modulo value (e.g., QCL assumption indicated by PBCH or RMSI)”. In other words, the indication information enables the UE to assume the potentially actually transmitted SS/PBCH blocks within the DRS transmission window with QCL assumption, please see paragraph [0171]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of the indication information to the UE (as disclosed in Si) into Tsai, as a way of enabling the UE to determine whether or not the potentially transmitted SS/PBCH blocks(s) within the DRS window have a quasi-colocation assumption (please see paragraph [0172] of Si).
Claim 17 is rejected in the same scope as claim 2.
	Claim 20 is rejected in the same scope as claim 5.
	Claim 21 is rejected in the same scope as claim 6.
Claim 22 is rejected in the same scope as claim 7.
As per claim 24:
Tsai teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication (paragraph [0062], explicitly states: “The controller/processor 659 can be associated with a memory 660 that stores program codes and data. The memory 660 may be referred to as a computer-readable medium”), the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE) (see Figure 6, paragraph [0062], controller/processor 659 performs functions such as providing demultiplexing between transport and logical channels, packet reassembly, deciphering, header decompression, etc.), cause the UE to:
receive information indicating a timing configuration for candidate positions of a discovery reference signal (DRS) window (see paragraphs [00106]-[00107], teaches the base station 1102 may indicate to the UE through signaling one or more pieces of information regarding the respective DRSs such as time offsets between a transmission opportunity window start and a DRS start due to LBT (examiner is reading the timing offsets such as 1420-1 and 1420-2, i.e. the starting positions of the DRSs 1414-1 and 1414-2 as said candidate positions of the DRS as illustrated in figure 14); DRS duration (construed as said DRS window), number of SS/PBCH blocks contained by DRS; number of SS/PBCH block burst sets contained by DRS, etc.), wherein the DRS window is within an unlicensed millimeter wave (mmW) band (see Figure 13, shows a DRS 1314 occupies a given unlicensed carrier 1380. Figure 1 and paragraphs [0035], [0036] disclose both AP and Wi-Fi STAs may operate in unlicensed frequency spectrum. Furthermore, gNB may operate in millimeter wave (mmW) frequencies in communication with UE, please see paragraph [0037]), …;
and scan for at least one of the SSB in accordance with the timing configuration (see paragraph [00109], based on the information received through signaling from the base station 102, and optionally, SSB information obtained through the respective DRS 1414-1 and 1414-2, the UE 104 can determine the location (e.g. slot number and symbol period number) of the received DRS 1414-1 and the DRS 1414-2 in the transmission opportunity windows 1408-1 and 1408-2 respectively. Once the UE receives, the indication in an RRC message carried by the DRS 141402 (for example), the UE may determine the order of the SSBs numbered as 2, 3, 4, 5, 6, 7, 0 and 1 in that order, please see paragraph [00110]).
Even though Tsai discloses a wraparound scheme (i.e. indices of the SSBs in the first SSB burst set indicated by the DRS are cyclically-wrapping ordered, please see paragraph [00119] for example), the prior art does not explicitly disclose:
and wherein the timing configuration provides for a quasi-colocation of SSBs within the DRS window based at least in part on a wraparound scheme.
Si teaches and wherein the timing configuration provides for a quasi-colocation of SSBs within the DRS window based at least in part on a wraparound scheme (paragraph [0171], explicitly states: “Potentially actually transmitted SS/PBCH block(s) within a DRS transmission window are selected from the candidate SS/PBCH blocks within the DRS transmission window, according to the indication of actually transmitted SS/PBCH blocks (e.g., ssb-PositionsInBrst in RMSI and/or RRC) and the wrapped-around modulo value (e.g., QCL assumption indicated by PBCH or RMSI)”. In other words, the indication information enables the UE to assume the potentially actually transmitted SS/PBCH blocks within the DRS transmission window with QCL assumption, please see paragraph [0171]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of the indication information to the UE (as disclosed in Si) into Tsai, as a way of enabling the UE to determine whether or not the potentially transmitted SS/PBCH blocks(s) within the DRS window have a quasi-colocation assumption (please see paragraph [0172] of Si).
Claim 25 is rejected in the same scope as claim 2.
As per claim 27:
Tsai teaches an apparatus for wireless communication (see Figure 6, paragraph [0061], UE 650), comprising:
means for receiving (see Figure 6, RXs 654) information indicating a timing configuration for synchronization signal block (SSB) candidate positions of a discovery reference signal (DRS) window (see paragraphs [00106]-[00107], teaches the base station 1102 may indicate to the UE through signaling one or more pieces of information regarding the respective DRSs such as time offsets between a transmission opportunity window start and a DRS start due to LBT (examiner is reading the timing offsets such as 1420-1 and 1420-2, i.e. the starting positions of the DRSs 1414-1 and 1414-2 as said candidate positions of the DRS as illustrated in figure 14); DRS duration (construed as said DRS window), number of SS/PBCH blocks contained by DRS; number of SS/PBCH block burst sets contained by DRS, etc.), wherein the DRS window is within an unlicensed millimeter wave (mmW) band (see Figure 13, shows a DRS 1314 occupies a given unlicensed carrier 1380. Figure 1 and paragraphs [00035], [00036] disclose both AP and Wi-Fi STAs may operate in unlicensed frequency spectrum. Furthermore, gNB may operate in millimeter wave (mmW) frequencies in communication with UE, please see paragraph [00037]), …;
and means for scanning (see Figure 6, antennas 652) for at least one of the SSBs in accordance with the timing configuration (see paragraph [00109], based on the information received through signaling from the base station 102, and optionally, SSB information obtained through the respective DRS 1414-1 and 1414-2, the UE 104 can determine the location (e.g. slot number and symbol period number) of the received DRS 1414-1 and the DRS 1414-2 in the transmission opportunity windows 1408-1 and 1408-2 respectively. Once the UE receives, the indication in an RRC message carried by the DRS 141402 (for example), the UE may determine the order of the SSBs numbered as 2, 3, 4, 5, 6, 7, 0 and 1 in that order, please see paragraph [00110]).
Even though Tsai discloses a wraparound scheme (i.e. indices of the SSBs in the first SSB burst set indicated by the DRS are cyclically-wrapping ordered, please see paragraph [00119] for example), the prior art does not explicitly disclose:
and wherein the timing configuration provides for a quasi-colocation of SSBs within the DRS window based at least in part on a wraparound scheme.
Si teaches and wherein the timing configuration provides for a quasi-colocation of SSBs within the DRS window based at least in part on a wraparound scheme (paragraph [0171], explicitly states: “Potentially actually transmitted SS/PBCH block(s) within a DRS transmission window are selected from the candidate SS/PBCH blocks within the DRS transmission window, according to the indication of actually transmitted SS/PBCH blocks (e.g., ssb-PositionsInBrst in RMSI and/or RRC) and the wrapped-around modulo value (e.g., QCL assumption indicated by PBCH or RMSI)”. In other words, the indication information enables the UE to assume the potentially actually transmitted SS/PBCH blocks within the DRS transmission window with QCL assumption, please see paragraph [0171]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of the indication information to the UE (as disclosed in Si) into Tsai, as a way of enabling the UE to determine whether or not the potentially transmitted SS/PBCH blocks(s) within the DRS window have a quasi-colocation assumption (please see paragraph [0172] of Si).
	Claim 28 is rejected in the same scope as claim 2.

5.	Claims 3, 4, 18, 19, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Si and further in view of Wu (US PG Pub. No. 2021/0007072).
As per claim 3:
Tsai in view of Si teaches the method of claim 1 with the exception of:
Tsai does not teach wherein the information indicating the timing configuration is indicated by an SSB quasi-colocation relationship parameter of a physical broadcast channel (PBCH).
Wu teaches wherein the information indicating the timing configuration is indicated by an SSB quasi-colocation relationship parameter of a physical broadcast channel (PBCH) (see paragraph [0325], discloses a PBCH DMRS may carry information (i.e. a number of bits) indicating the SSB QCL relationship or SSB index of the maximum quantity of sent SSBs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the sending of wraparound indication in an indication information such as PBCH DMRS (as disclosed in Wu) into both Tsai and Si as a way of indicating to the UE the actual sending position of the SSB (please see paragraph [0324] of Wu). Therefore, sending one or more information regarding the SSBs and the associated DRS in a single indication reduces system indication overheads (please see paragraph [0318] of Wu for example).
As per claim 4:
Tsai in view of Si teaches the method of claim 1 with the exception of:
wherein the information indicating the timing configuration is indicated by a physical broadcast channel (PBCH) demodulation reference signal (DMRS) sequence.
Wu teaches wherein the information indicating the timing configuration is indicated by a physical broadcast channel (PBCH) demodulation reference signal (DMRS) sequence (see paragraph [0324], discloses the indication information is carried in PBCH DMRS).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the sending of wraparound indication in an indication information such as PBCH DMRS (as disclosed in Wu) into both Tsai and Si as a way of indicating to the UE the actual sending position of the SSB (please see paragraph [0324] of Wu). Therefore, sending one or more information regarding the SSBs and the associated DRS in a single indication reduces system indication overheads (please see paragraph [0318] of Wu for example).
Claim 18 is rejected in the same scope as claim 3.
Claim 19 is rejected in the same scope as claim 4.
Claim 26 is rejected in the same scope as claim 3.
Claim 29 is rejected in the same scope as claim 3.
Claim 30 is rejected in the same scope as claim 4.

6.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Si and further in view of Zhang (US PG Pub. No. 2019/0059106).
As per claim 8:
Tsai in view of Si teaches the method of claim 7 with the exception of:
wherein a same candidate position in two different DRS windows, of the plurality of DRS windows, corresponds to different beams used to transmit respective SSBs of the set of SSBs.
Zhang teaches wherein a same candidate position in two different DRS windows, of the plurality of DRS windows, corresponds to different beams used to transmit respective SSBs of the set of SSBs (see Figure 6, paragraph [0064], for SSBs in respective transmission slots (i.e. examiner is reading a transmission slot as a “DRS window”) are transmitted over different beam transmission beams toward different directions. For example, SSB 620a in a time position within transmission slot 610s(1) is transmitted over beam 611a in a horizontal direction while SSB 620e also in the same time position as SSB 620a is transmitter over beam 611e in a direction other than the horizontal direction).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of SSBs in the respective slots over different beam directions (as disclosed in Zhang) into both Tsai and Si as a way of reducing or avoiding collisions (please see paragraphs [0065], [0071] of Zhang for example). Therefore, implementing such transmission scheme helps to improve system performance and reduce collisions (please see paragraph [0030] of Zhang).

7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Si and further in view of Wu (US PG Pub. No. 2021/0306863), hereinafter referred to as Wu’863.
As per claim 9:
Tsai in view of Si teaches the method of claim 7 with the exception of.
wherein an SSB quasi-colocation relationship parameter indicates quasi-colocation information for a subset of SSBs of the respective subsets of SSBs.
Wu’863 teaches wherein an SSB quasi-colocation relationship parameter indicates quasi-colocation information for a subset of SSBs of the respective subsets of SSBs (see paragraph [0081], discloses, DRS window has 20 candidate SSB positions. Each candidate position corresponds to a QCL index. The QCL index is used to represent a QCL relation between different candidate SSB positions. For example, if the BS indicates that it might transmit QCL index 0, 2, or 3 but not 1 then all the SSB candidate positions within QCL index 0, 2 and 3 with be grouped in the first SSB candidate position set).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the QCL index of candidate SSB positions (as disclosed in Wu’863) into both Tsai and Si as a way of enabling the UE to determine resources used for the periodic channel or signal (please see paragraph [0084] of Wu’863). Therefore, implementing such an information (i.e. QCL index of candidate SSB positions) helps in the handling of a possible collision between an SSB and the periodic channel or signal thereby providing a good channel performance and/or provide high reliability (please see paragraph [0008] of Wu’863).

8.	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Si and further in view of Ahmad (US PG Pub. No. 2020/0229093).
As per claim 10:
Tsai in view of Si teaches the method of claim 7 with the exception of:
wherein the method further comprises:
receiving information indicating a quasi-colocation relationship between candidate positions of two or more DRS windows of the plurality of DRS windows.
Ahmad teaches wherein the method further comprises:
receiving information indicating a quasi-colocation relationship between candidate positions of two or more DRS windows of the plurality of DRS windows (see paragraph [0131], discloses, indicating via PBCH DM RS sequence QCL relationships of different DRS transmission windows).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the DRS configuration comprising different transmission windows (as disclosed in Ahmad) into both Tsai and Si as a way of enabling the UE to perform DRS based mobility measurement (please see paragraph [0131] of Ahmad). Therefore, implementing such configuration helps in enhancing the user equipment power savings (please see paragraph [0003] of Ahmad).
As per claim 11:
Tsai in view of Si and further in view of Ahmad teaches the method of claim 10.
Tsai and Ahmad does not teach wherein the information indicating the quasi-colocation relationship is received using radio resource control signaling.
Si teaches wherein the information indicating the quasi-colocation relationship is received using radio resource control signaling (see paragraph [0171], discloses RMSI and/or RRC may contain bitmap indicating actually transmitted SS/PBCH blocks repeated until the end of the DRS transmission window as well as Q wrapped around modulo value (e.g. QCL assumption)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC (as disclosed in Si) to both Tsai and Ahmad as a way of indicating to the UE the SSB positions as well as QCL assumption of SS/PBCH block(s) within the DRS transmission window (please see paragraph [0170] of Si).

9.	Claim(s) 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Si and further in view of Wu (US PG Pub. No. 2021/0282079), hereinafter referred to as Wu’079.
As per claim 12:
Tsai in view of Si teaches the method of claim 1 with the exception of:
wherein the DRS window is divided into a plurality of sections, wherein the SSBs are associated with two or more candidate positions,
and wherein the two or more candidate positions are located in respective sections of the plurality of sections.
Wu’079 teaches wherein the DRS window is divided into a plurality of sections, wherein the SSBs are associated with two or more candidate positions (see Figure 2, paragraph [0051], a DRS window is 8ms. The DRS window includes 8 subframes (construed as said plurality of sections), that is subframes 0 to 7 as indicated in figure 2. Each subframe includes two candidate SSB positions),
and wherein the two or more candidate positions are located in respective sections of the plurality of sections (as explained earlier in paragraph [0051], each subframe includes two candidate SSB positions).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the DRS configuration comprising SSB positions (as disclosed in Wu’079) into both Tsai and Si as a way of enabling the network device to determine an SSB transmission mode based on a predetermined condition, thereby implementing effective transmission of the SSB on the unlicensed spectrum (please see paragraph [0056] of Wu’079).
Claim 23 is rejected in the same scope as claim 12.

10.	Claim(s) 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Si and further in view of Wu’079 and Wang (US PG Pub. No. 2020/0413356).
As per claim 13:
Tsai in view of Si and further in view of Wu’079 teaches the method of claim 12 with the exception of:
wherein up to 64 candidate positions are included in each section of the plurality of sections.
Wang teaches wherein up to 64 candidate positions are included in each section of the plurality of sections (see Figure 2, paragraph [0120], discloses 5 SSB sets (construed as said plurality of sections) each containing at most L=64 SSBs).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method transmitting synchronization signal(s) (as disclosed in Wang) into Tsai, Si and Wu’079 as a way of achieving a desirable efficiency of data transmission (please see paragraph [0006] of Wang).
As per claim 14:
Tsai in view of Si and further in view of Wu’079 teaches the method of claim 12 with the exception of:
wherein all SSBs, of a plurality of SSBs to be transmitted in the DRS window, are included in a section of the plurality of sections.
Wang teaches wherein all SSBs, of a plurality of SSBs to be transmitted in the DRS window, are included in a section of the plurality of sections (see Figure 2, paragraph [0120], discloses SSBs (at most 64) are transmitted in each of the 1ms of the 5ms window which is a former half or later half of a system frame with a length of 10ms).
Same rationale as provided for claim 13.
As per claim 15:
Tsai in view of Si and further in view of Wu’079 teaches the method of claim 12 with the exception of:
wherein the plurality of sections are defined relative to a half frame length of the UE.
Wang teaches wherein the plurality of sections are defined relative to a half frame length of the UE (see paragraph [0120], the plurality of SSB sets (i.e. of length 1ms) are within the 5ms window which is the former half or the latter half of a system frame with a length of 10ms).
Same rationale as provided for claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474